.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2019, 10/04/2019, 11/25/2019 and 07/21/2020 are acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over 
 CN103633709B, hereinafter 709’, and in view of  CN105743163, hereinafter 163’
As to claims 16 and 22, 709’ discloses in figure 1, a method for determining a charger, applied to an electronic device, comprising: detecting a charging current output from the charger [see ¶006]; quantifying a current sequence into a binary sequence when amplitude values of the charging current are a sequence of variable current [noted that digital sequence is disclosed which is a binary sequence; see ¶0009]; determining whether the binary sequence is the same as a prestored binary sequence [¶0013]; and outputting prompt information indicating that the charger is a non-standard configuration charger when the binary sequence is different from the prestored binary sequence [noted that 709’ discloses a charger outputting charging voltage and charging current sequence. The current outputted by the charger is sampled and formed charging sequence. The sampled (binary) charging sequence is compared with the stored current sequence to determine the charger and terminals to determine compatibility. The digital information used for determination of compatibility as disclosed by 709’ is implicitly suggests the charging sequence is a binary sequence; see ¶008-0010 and also ¶0043-0045].
              709’ does not disclose explicitly, the charger is a non-standard configuration charger. 
            163’ discloses using current information to determine whether the charger is non-standard or not [the charging current is used to determine the charger is non-standard or not; see ¶002, 004 -005].
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use current information as taught by 163’ in 709’ to determine whether the charger is non-standard or not in order to improve and enhance charging safety and user experience.           . 
            As to claim 25, 709’ discloses in figure 1,an electronic device, comprising: 
a processor [microcontroller (210)] ; and 
noted that 709’ discloses a charger outputting charging voltage and charging current sequence. The current outputted by the charger is sampled and formed charging sequence. The sampled (binary) charging sequence is compared with the stored current sequence to determine the charger and terminals to determine compatibility. The digital information used for determination of compatibility as disclosed by 709’ is implicitly suggests the charging sequence is a binary sequence; see ¶008-0010 and also ¶0043-0045]; 
           709’ doesn’t disclose explicitly, outputting prompt information indicating that the charger is a non-standard configuration charger when the binary sequence is different from the prestored binary sequence.  
                It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use current information as taught by 163’ in 709’ to determine whether the charger is non-standard or not in order to improve and enhance charging safety and user experience.           . 
As to claim 17, 709’ discloses in figure 1, further comprising outputting an instruction signal, wherein the instruction signal instructs the charger to output a charging current based on preset amplitude values that are a second sequence of variable current [noted that the plurality of current sequence is generated from the analog signals and the controller used the sequence to determine the charging compatibility; see ¶008-0010 and also ¶0043-0045].
         As to cl aim 26, 709’ discloses in figure 1, wherein the electronic device is further configured to execute the instruction to output an instruction signal, wherein the instruction signal instructs the charger to output a charging current based on preset amplitude values that are a second sequence of variable current [noted that the plurality of current sequence is generated from the analog signals and the controller used the sequence to determine the charging compatibility; see ¶008-0010 and also ¶0043-0045].
Claims 18, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over 
 CN103633709B, hereinafter 709’, and in view of CN105743163, hereinafter 163’, further in view of Teggatz et al. (US 2012/0025752), hereinafter Teggatz.
          As to claims 18 and 23, neither 709 nor 1633’ discloses, wherein outputting the instruction signal comprises adjusting a load value of a charging circuit to a preset value.  
           Teggatz discloses in figure 1, wherein outputting the instruction signal comprises adjusting a load value of a charging circuit to a preset value [the load is adjusted dynamically; see ¶0019].
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust a load value of 709’s apparatus as taught by Teggatz in order to have charging efficiencies. 
As to claim 27, 709’ in combinations with 163’ and Teggatz discloses, wherein the electronic device is further configured to execute the instruction to output the instruction signal by adjusting a load value of a charging circuit to a preset value [noted that Teggatz discloses adjusting load dynamically].  
Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over 709’ in view of 163’, Teggatz and Nishino (US 2008/0129252).
           As to claims 19 and 28, neither 709’ not 163’ discloses, receiving the charging current output from the charger when the prompt information is output.  
        Nishino discloses in figure 1, receiving the charging current output from the charger when the prompt information is output [noted that as shown in figure 1, the charger (3) receives instruction from the device (1) and initiate charging; see ¶0057].  
        It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to operate the charging device of 709’  based on computer instructions as taught by Nishino in order to  provide charging power  in response to the needs of a device or user. 
Claims 20, 21, 24 and  29-30  are rejected under 35 U.S.C. 103 as being unpatentable over 709’ in view of 163’and Nishino (US 2008/0129252
               As to claim 20, neither 709’ nor 163’ discloses all of the claim limitations except, further comprising receiving the charging current output from the charger when the prompt information is output.  
           Nishino discloses in figure 1, receiving the charging current output from the charger when the prompt information is output [noted that as shown in figure 1, the charger (3) receives instruction from the device (1) and initiate charging; see ¶0057].  

                 As to claim 21, Nishino discloses in figure 1, receiving the charging current output from the charger when the prompt information is output [noted that as shown in figure 1, the charger (3) receives instruction from the device (1) and initiate charging; see ¶0057].
             As to claim 24, 709’ in combinations with 163’ and Nishino, a preset moment after the charger and the electronic device form a charge loop [after connections between device and charger charging starts].  
           As to claim 29, Nishino discloses in figure 1, wherein the electronic device is further configured to execute the instruction to receive the charging current output from the charger when the prompt information is output[noted that as shown in figure 1, the charger (3) receives instruction from the device (1) and initiate charging; see ¶0057]. 
           As to claim 30, Nishino discloses in figure 1, wherein the electronic device is further configured to execute the instruction to receive the charging current output from the charger when the prompt information is output [noted that as shown in figure 1, the charger (3) receives instruction from the device (1) and initiate charging; see ¶0057]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859